     Case: 1:20-cv-07834 Document #: 1 Filed: 12/31/20 Page 1 of 6 PageID #:1




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS



POLLO OPERATIONS, INC.,                             Civil Action No.

             Plaintiff,

v.

AGRI STATS, INC.; CASE FOODS, INC.; CASE
FARMS, LLC ; CASE FARMS PROCESSING,
INC.; CLAXTON POULTRY FARMS, INC.;
FOSTER FARMS, LLC ; FOSTER POULTRY
FARMS; HARRISON POULTRY, INC.; HOUSE
OF RAEFORD FARMS, INC.; KOCH FOODS,
INC.; JCG FOODS OF ALABAMA, LLC; JCG
FOODS OF GEORGIA, LLC; KOCH MEAT CO.,
INC.; MAR-JAC POULTRY, INC., MAR-JAC
POULTRY MS, LLC, MAR-JAC POULTRY AL,
LLC, MAR-JAC AL/MS, INC., MAR-JAC
POULTRY, LLC AND MAR-JAC HOLDINGS,
LLC; MOUNTAIRE FARMS, INC.; MOUNTAIRE
FARMS, LLC; MOUNTAIRE FARMS OF
DELAWARE, INC.; O.K. FOODS, INC.; O.K.
FARMS, INC.; O.K. INDUSTRIES, INC.; PERDUE
FARMS, INC.; PERDUE FOODS, LLC;
PILGRIM’S PRIDE CORPORATION;
SANDERSON FARMS, INC.; SANDERSON
FARMS, INC. (FOODS DIVISION); SANDERSON
FARMS, INC. (PRODUCTION DIVISION);
SANDERSON FARMS, INC. (PROCESSING
DIVISION); SIMMONS FOODS, INC.; SIMMONS
PREPARED FOODS, INC.; TYSON FOODS, INC.;
TYSON CHICKEN, INC.; TYSON BREEDERS,
INC.; TYSON POULTRY, INC.; AND WAYNE
FARMS, LLC,

             Defendants.



                 COMPLAINT AND DEMAND FOR JURY TRIAL
       Case: 1:20-cv-07834 Document #: 1 Filed: 12/31/20 Page 2 of 6 PageID #:2




        1.      Plaintiff Pollo Operations, Inc. (“Pollo”) is a Florida corporation with its principal

place of business in Miami, Florida. During the Conspiracy Period, Pollo operated restaurants

under the Pollo Tropical banner.

        2.      Restaurants like Pollo serve their proprietary chicken products in multiple locations

throughout the country. To ensure consistency in taste and quality of its products across hundreds

of locations spanning multiple states, Pollo, like many restaurants, negotiated and contracted

directly with Defendants for the production and supply of its chicken, according to Pollo’s unique

recipes and specifications. These negotiations and contracts governed the price and quantity at

which Defendants would supply Pollo with Broilers.

        3.      The contracts entered into between Pollo and Defendants set forth the agreed price

and volume of chicken products to be sold to Pollo.

        4.      Pollo brings this action on its behalf and as assignee of Kelly’s Foods Inc.

(“Kelly’s) for overcharges on direct purchases of Broilers by Pollo, and by Kelly’s that were sold

to Pollo during the Conspiracy Period. During the Conspiracy Period, Kelly’s purchased Broilers

on Pollo’s behalf from Defendants and/or their co-conspirators. Kelly’s has assigned its claims

arising out of these purchases to Pollo.

        5.      Pollo was damaged by Defendants’ anticompetitive and illegal conduct by paying

artificially inflated prices for Broilers.

        6.      Pollo brings this action for damages under the federal antitrust laws against

Defendants identified below and incorporates by reference Direct Action Plaintiffs’ Consolidated




                                                  2
       Case: 1:20-cv-07834 Document #: 1 Filed: 12/31/20 Page 3 of 6 PageID #:3




Complaint and Demand for Jury Trial [ECF Nos. 3922 & 3924] filed in In re Broiler Chicken

Antitrust Litigation, 16-cv-8637 (N.D. Ill.) on October 23, 2020.1

        7.         Pollo joins Section II of the Direct Action Plaintiffs’ Consolidated Complaint and

Demand for Jury Trial [ECF Nos. 3924 & 3944], adding the following to specify Pollo’s causes

of action and the Defendants and Co-Conspirators in Pollo’s action.

                      Operative
                      Complaint
                                      Named Defendants            Named Co-
                     (Reference is
Plaintiff Name                         (Not Previously          Conspirators (if       Causes of Action
                       to Sealed
                                         Dismissed)                 any)2
                      Version, if
                      applicable)
Pollo               To Be            Agri Stats; Case;        Amick; Fieldale;     Count I (Sherman Act
Operations, Inc.    Determined       Claxton; Foster Farms;   George’s; Marshall   Claim for all
                                     Harrison; House of       Durbin; Peco         Anticompetitive Conduct);
                                     Raeford; Koch; Mar-                           Count II (Sherman Act
                                     Jac; Mountaire; O.K.                          Claim for Output
                                     Foods; Perdue;                                Restriction, Pled in the
                                     Pilgrim’s Pride;                              Alternative to Count I);
                                     Sanderson; Simmons;                           Count III (Sherman Act
                                     Tyson; Wayne                                  Claim for GA Dock
                                                                                   Manipulation, Pled in the
                                                                                   Alternative to Count I);
                                                                                   Count LVII (Sherman Act
                                                                                   Claim for Bid Rigging,
                                                                                   Pled in the Alternative to
                                                                                   Count I)


        1
               Pursuant to the Court’s orders in In re Broiler Chicken Antitrust Litig., No. 1:16-
cv-08637, the Direct Action Plaintiffs filed “a consolidated complaint” [ECF Nos. 3778, 3652,
3525] containing “all the allegations the Direct-Action Plaintiffs make against all Defendants” on
October 23, 2020 [ECF Nos. 3924 & 3922]. The Court’s orders did not address how DAPs seeking
to file new complaints after the filing of Direct Action Plaintiffs’ Consolidated Complaint and
Demand for Jury Trial should proceed. In an effort to promote efficiency, Plaintiff files this
abbreviated pleading that incorporates by reference and adopts the allegations set forth in Direct
Action Plaintiffs’ Consolidated Complaint and Demand for Jury Trial. If the Court prefers a
different form or process, Plaintiff will withdraw this pleading and proceed according to the
Court’s direction.
        2
               By virtue of Plaintiff previously being a member of the putative class of direct
purchasers, Plaintiff was also a member of the settlement classes that were certified with respect
to Fieldale Farms Corporation, George’s, Inc. and George’s Farms, Inc., Peco Foods, Inc., and
Amick Farms, LLC. While Plaintiff has not named these corporations as Defendants, Plaintiff
nonetheless has named these corporations as Co-Conspirators in order to describe their conduct
and contributions to the unlawful conspiracy.

                                                       3
       Case: 1:20-cv-07834 Document #: 1 Filed: 12/31/20 Page 4 of 6 PageID #:4




        8.      In addition to the above information, Pollo would add the following additional

Count LVII to the Direct Action Plaintiffs’ Consolidated Complaint and Demand for Jury Trial

[ECF Nos. 3924, 3922].

                              COUNT LVII
 VIOLATION OF 15 USC § 1 (AGAINST CLAXTON, HARRISON, KOCH, MAR-JAC,
      PILGRIM’S PRIDE, AND TYSON FOR BID RIGGING – PLED IN THE
                       ALTERNATIVE TO COUNT I)

        9.      Pollo incorporates by reference and adopts the allegations set forth in Direct Action

Plaintiffs’ Consolidated Complaint and Demand for Jury Trial [ECF Nos. 3924, 3922], and the

allegations in the superseding indictment returned by the grand jury in United States v. Jayson

Jeffrey Penn, et al., No. 20-cv-152 (D. Colo.) [ECF No. 101] on October 6, 2020.

        10.     Pollo was directly and proximately injured by the bid-rigging conduct described in

the Superseding Indictment.

        11.     Defendants’ unlawful contract, combination or conspiracy had the following direct,

substantial, and reasonably foreseeable effects on commerce in the United States: (1) prices

charged to, and paid by, Plaintiff for chicken were artificially raised, fixed, maintained, or

stabilized at supra-competitive levels; (2) Plaintiff was deprived of the benefits of free, open, and

unrestricted competition in the United States chicken market; and (3) competition in establishing

the prices paid for chicken in the United States was unlawfully restrained, suppressed, or

eliminated.

        12.     Defendants named in the above Count directly and proximately caused injury to

Pollo in the United States.

        13.     As a direct and proximate result of Defendants’ above-described unlawful conduct,

Pollo paid artificially inflated prices for chicken.




                                                   4
       Case: 1:20-cv-07834 Document #: 1 Filed: 12/31/20 Page 5 of 6 PageID #:5




        14.     As a direct and proximate result of Defendants’ above-described anticompetitive

conduct, Pollo was damaged in its business or property by paying prices for chicken that were

higher than they would have been but for Defendants’ unlawful conduct, which has resulted in an

amount of ascertainable damages to be established at trial.

        15.     Defendants’ anticompetitive conduct described in this Complaint constitutes a per

se violation of Section of 1 of Sherman Act, 15 U.S.C. § 1.

        16.     Defendants’ conduct is also unlawful under the Rule of Reason standard of antitrust

liability because at all relevant times Defendants possessed significant market power in the market

for broilers and their conduct had actual anticompetitive effects with no or insufficient offsetting

pro-competitive justifications.

                                     PRAYER FOR RELIEF

        WHEREFORE, Pollo respectfully requests that the Court:

        A.      Enter joint and several judgments against Defendants in favor of Pollo;

        B.      Award Pollo damages in an amount to be determined at trial to the maximum extent

allowed under federal antitrust laws, and enter a joint and several judgment in favor of Pollo

against Defendants in an amount to be trebled as provided by law;

        C.      Award Pollo post-judgment interest as provided by law, with such interest to be

awarded at the highest legal rate;

        D.      Award Pollo attorneys’ fees, litigation expenses, and costs, as provided by law;

and

        E.      Grant Pollo such other and further relief that the Court may deem just and proper.

                                        JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38(b), Pollo demands a trial by jury on all

issues so triable.


                                                 5
           Case: 1:20-cv-07834 Document #: 1 Filed: 12/31/20 Page 6 of 6 PageID #:6




DATED: December 31, 2020                          Respectfully submitted,


                                                    W
                                                  William J. Blechman, Esquire
                                                  Douglas H. Patton, Esquire
                                                  Samuel J. Randall, Esquire
                                                  Michael A. Ponzoli, Esquire
                                                  KENNY NACHWALTER, P.A.
                                                  1441 Brickell Avenue
                                                  Suite 1100
                                                  Miami, Florida 33131
                                                  Tel: (305) 373-1000
                                                  Fax: (305) 372-1861
                                                  E-mail: wblechman@knpa.com
                                                          dpatton@knpa.com
                                                          srandall@knpa.com
                                                          mponzoli@knpa.com


                                                  Counsel for Plaintiff Pollo Operations, Inc.




629802.1




                                              6
